UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1763


In re:   DAVID LEE SMITH,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-hc-02128-D)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Smith, a North Carolina inmate, petitions for a writ

of mandamus directing the district court to direct the state

court to either hold an evidentiary hearing on the merits of his

challenges     to     his     criminal       judgment    or     set     aside     his

convictions.       He also seeks an order from this court directing

the district court to rule on his motions for immediate release

and for a preliminary injunction.               The district court recently

dismissed Smith’s 28 U.S.C. § 2254 (2012) petition as successive

and denied the motions.          We conclude that Smith is not entitled

to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).             Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Mandamus may not be used as a substitute for appeal.                       In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                          In

addition,    the    district    court    has   ruled    on    the   motions     Smith

identified in his mandamus petition, rendering the request moot.

The relief sought by Smith is not available by way of mandamus.

Accordingly,       although    we    grant     leave    to    proceed    in     forma

                                         2
pauperis, we deny the petition for writ of mandamus, amended

petition, and supplemental petitions.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                PETITION DENIED




                                  3